Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 4/26/2022.
2. 	Claims 1-5, 7-10, 13 and 14 are pending in the case. 
3.	Claims 6, 11 and 12 are cancelled. 
4.	Claims 1, 13 and 14 are independent claims. 



Allowable Subject Matter
Claims 1-5, 7-10, 13 and 14 are allowed.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As noted by Applicant, (see Response; page 8) according to the specification, the “ordinary conversation message” may be an ordinary conversation message that contains no special character such as “@”, “*’’, or “#”’, etc. 
Therefore, in light of the specification, Prior art fails to teach, suggest or render obvious “wherein the method further comprises, subsequent to displaying the icon identifying the first conversation synchronously at the predetermined position in the sticky conversation region of the window of the application:
updating a display mode of a conversation corresponding to a name of the first conversation in the conversation list region of the window of the application, and displaying a number of unread messages corresponding to an ordinary conversation message that contains no special character in the icon identifying the first conversation in the sticky conversation region of the window of the application, when the ordinary conversation message that contains no special character is obtained in the first conversation” in combination with the other limitations recited.
In addition, it is not believed to have been within the level of one or ordinary skill in the art, before the effective filing date, to modify or integrate the method of the prior art to incorporate the above features, as recited in the context of claims 1-5, 7-10, 13 and 14, in combination with the other elements recited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8984444 B2 O; Mi Kyung
Col. 7 line 65; The controller 130 can also display only a character indicating that the image contents are included in the received MMS message.
Col. 8 line 64; Further, the controller 130 can display only a character indicating that the MMS message contains the image contents, the audio contents, and the video contents.
2. The method of claim 1, wherein the searched at least one message icon includes a character corresponding to the type of each of the received at least one message.

US 10616159 B2   Madnani; Rajkumar R.
11. The apparatus of claim 10, wherein each count is based on only any respective unread ones of the set of one or more filtered electronic messages.

12. The apparatus of claim 11, wherein responsive to an unread electronic message of the set of one or more filtered electronic messages corresponding to more than one filtering criteria of the set of one or more filtering criteria, said unread electronic message contributes to more than one of the counts of the one or more additional values.

20100281397 A1Buchheit; Paul T.
Par. 58; The message number indicator can also be an icon. The icon can be color coded to provide additional information, e.g., to indicate how many messages in the conversation remain unread (i.e., not viewed or marked as read).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145